DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 12/3/2021, for application 16/654,867 has been entered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 12/3/2021.

Examiner's Statement of reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and a system for preventing replay attacks in a cluster. A first node in the cluster having a plurality of nodes can receive an indication of a node event. The first node can access a first sequence number from a storage corresponding to a previous communication between the plurality of nodes. The first node can adjust the first sequence number by a delta indicative of an average number of communications between the plurality of nodes in the cluster in a determined time period to generate a second sequence number. The first node can transmit a packet including the second sequence number to the plurality of nodes in the cluster. The second sequence number can be used by the plurality of nodes to reset a starting sequence number for communications between the plurality of nodes to prevent replay attacks in the cluster.
The closest prior art, as previously recited, Ard (US20200195420), Xiao (US20150304060), and Oba (US20160080340), are also generally directed to various aspects of tracking sequence numbers in communications between nodes.  However, none of Ard, Xiao, and Oba teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 13, and 18.  For example, none of the cited prior art teaches or suggest the steps of receiving, by a

first node in a cluster having a plurality of nodes, an indication of a node event of the cluster that causes a missed sequence number in communications between the plurality of nodes in the cluster; adjusting, by the first node responsive to the node event that causes the missed sequence number in the communications between the plurality of nodes in the cluster, the first sequence number by a delta that is established based at least in part on an average number of communications between the plurality of nodes in the cluster in a determined time period to generate a second sequence number; transmitting, by the first node, a packet including the second sequence number to the plurality of nodes in the cluster, the second sequence number used by the plurality of nodes to reset a starting sequence number for communications between the plurality of nodes to prevent replay attacks in the cluster based on the missed sequence number in the communications between the plurality of nodes in the cluster.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439